 CHIPPEWA MOTOR FREIGHTChippewa Motor Freight, Inc. and Action Carrier,Inc. and Truck Drivers, Chauffeurs & HelpersLocal Union No. 100, an affiliate of Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America. Case 9-CA- 15508April 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn August 25, 1981, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed.'No exceptions were filed to the Administrative Law Judge's dismissalof the allegation that Respondent violated Sec. 8(aXS) of the Act by fail-ing to bargain about the decision to close its Cincinnati facility.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative LawJudge: This case was heard in Cincinnati, Ohio, on May13 and 14, 1981. The charge was served on the Respond-ents, on June 27, 1980. The complaint was issued on Sep-tember 29, 1980, and duly answered. The answer wasamended at the hearing.The issues are (1) whether or not Respondent ActionCarrier, Inc. (Action herein), is the alter ego of and/or asingle employer with Respondent Chippewa MotorFreight, Inc. (Chippewa herein); (2) whether or not theRespondents violated Section 8(aX5) of the NationalLabor Relations Act by closing the Chippewa terminalin Cincinnati and thereafter performing the work withAction employees, without giving prior notice to theCharging Party Union and affording it an opportunity tobargain with respect to such conduct and the effects of261 NLRB No. 66such conduct on the Chippewa terminal employees, andby refusing to apply the terms of Chippewa's collective-bargaining agreement with the Charging Party Union tothe Action employees now performing the work.' Forthe reasons given below I find that the complaint shouldbe dismissed.Upon the entire record, my observation of the demea-nor of the witnesses, and the briefs filed by the GeneralCounsel and the Respondents, I make the following:FINDINGS OF FACT2AND CONCLUSIONS OF LAWI. ALLEGED ALTER EGO AND/OR SINGLE EMPLOYERSTATUSA. Facts1. ChippewaChippewa was a regular-route general commodity car-rier transporting freight by truck throughout the Mid-west under authority issued by the Interstate CommerceCommission. In September 1978, Chippewa was acquiredby Lewis Industries, Inc., a holding company incorporat-ed in South Dakota owned by H. Lauren Lewis (Lewisherein), with 20 percent of the stock, and his sons, DavidLewis, with 60 percent, and Allan Lewis, with 20 per-cent. Lewis was chairman of the board and Davis Lewiswas president. The senior vice president and treasurer(comptroller) was Albert R. Schelske, the vice presi-dent-sales was John Farrah, and the secretary, Jean-nette Erikson. John Sweere was labor relations supervi-sor. Overall operational responsibility was shared byChairman of the Board Lewis and President DavidLewis. The home office of Chippewa was in Sioux Falls,South Dakota, where it employed 80 people, including adirector of safety, a credit manager, a director of officesystems, a director of licensing and purchasing, a person-nel director, and rate clerks, and maintained a claims de-partment.Under its authority from the ICC as a regular-routecarrier, Chippewa was authorized to transport a wide va-riety of commodities over specifically designated high-ways between designated points where it owned orleased 17 terminals in 8 Midwestern States and withinthe metropolitan areas of those terminals. For its freightcarriage, Chippewa operated over 800 trailers and trac-tors, and employed approximately 600 employees in theclassifications of terminal manager, dispatchers, salesmen,office clerical employees, pick-up-and-delivery drivers,line-haul drivers, dockmen, spotters, mechanics, tiremen,construction employees, stockroom-partsmen, and jani-tors.t No isue is presented on jursdiction or labor organization status.Based on the alegations of the complaint and admisions in the answer, Ifind that at material times the Respondents were employers engaged incommerce within the meaning of Sec. 2(2), (6), and (7) of the Act, andthe Charging Party Union is a labor organization within Sec. 2(5) of theAct.'Most of the facts are not in significant dispute, and there are few, ifany, inconsistencies. Variations and ambiguities have been resolved,where possible, on the basis of the probabilities in light of the record as awhole.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe bulk of Chippewa's operations involved carryingLTL (ighter-than-truckload) shipments of dry freightaveraging 680 pounds each for thousands of customers.The shipments were sorted at the terminals and thenloaded on trailers for the long-haul along specified high-ways to other terminals of Chippewa where they wereunloaded and resorted for delivery within a metropolitanarea, further long haul to another Chippewa terminal, or,if destined for points outside Chippewa's authorized area,transfer to a carrier with authority to deliver within thearea of destination.In the spring of 1979, Chippewa accepted an offer tohaul swinging fresh meat from John Morrell and Compa-ny from its plant in Sioux Falls, South Dakota,3to Cin-cinnati. Chippewa owned or leased refrigerated trailersbut it had no sleeper tractors suitable for such a longhaul and it employed no drivers in Sioux Falls who wereavailable for this business. Chippewa therefore obtainedowner-operators with sleeper tractors on 18-month leasesto haul its trailers. Chippewa paid the owner-operatorson a percentage-of-revenue basis. Hauls were initiated bya call from John Morrell and Company to the ChippewaSioux Falls dispatcher, who notified the owner-opera-tors. At first, the owner-operators were required tofollow Chippewa's regular routes from Sioux Falls toMinneapolis-St. Paul and from there to Cincinnati. Veryquickly, however, Chippewa applied for and obtainedauthority to move these loads by the shortest distanceover an alternate direct route south of Chicago. In April1979, a meeting was held by the Cincinnati terminalmanager with officials of the Charging Party Unionwhich represented the Cincinnati employees of Chippe-wa, and it was agreed that the owner-operators woulddeliver meat directly to its destination and then bringtheir trailers into the Cincinnati terminal where its em-ployees would unhook them and then hook up trailerloads or LTLs of dry freight for them to pull out withtheir sleeper tractors on their return to Sioux Falls. AtLewis' suggestion, the owner-operators became membersof Teamsters Local 147, Des Moines, Iowa, and on Sep-tember 12, 1979, Chippewa executed an agreement cov-ering them under the Teamsters National Freight Agree-ment, Central States Area, which covered most of Chip-pewa's other employees.Chippewa was operating on close to a break-even basiswhen Lewis Industries, Inc., acquired it. During the year1979, its revenues amounted to some $25 million butcosts exceeded revenues by 6 percent. To raise funds forcontinued operations, loans of $7 million were obtainedwhich Lewis guaranteed personally. In late December1979, Lewis sought out officials of the Teamsters Inter-national and Locals (not including the Charging PartyUnion) representing some of the Chippewa employees,and requested adjustments in contract rules and benefitsto enable the Company to improve its financial situation.All such requests were denied, and then InternationalVice President Roy Williams advised Lewis to "get outof business." Lewis responded that he had not given uphope yet.' Refenmces to Morrell operation in Sioux Falls incldude meatpackingplants in that city and in Estherville, South DakotaIn January 1980, the Company lost $233,000. In Febru-ary it lost $401,000. Three terminals, in Dayton, Ohio,and Newcastle and Kokomo, Indiana, were closed be-cause of operating losses there. Although David Lewisissued a memo to employees in early March predicting abright future for the Company, the Company continuedto show a loss throughout the month of March, andLewis decided, in view of the unavailability of furthercredit and the uncertain effects of the possible deregula-tion of the industry, to close the Company down. OnMarch 28, 1980, the remaining terminals were closed andmost of the employees were laid off. Thereafter the ter-minals, tractors, trailers, furniture, and equipment weresold or their leases given up. On December 29, 1980,Lewis Industries, Inc., was liquidated. On March 23,1981, Chippewa filed a petition in bankruptcy and all of-ficers and directors resigned. Chippewa's ICC certificatesof authority, which Lewis testified were rendered worth-less by the Motor Carrier Act of 1980 passed by Con-gress on July 1, 1980, have been sold.The only business which Chippewa continued was anintrastate shuttle hauling Uniroyal tires from that Com-pany's manufacturing plant to its warehouse in EauClaire, Wisconsin. Under agreement with their Local ofthe Teamsters Union, approximately seven drivers wereretained for this purpose and were also dispatched toCincinnati and other terminals to bring trailers to centralpoints for auction. The Uniroyal shuttle is now being op-erated by the referee in bankruptcy.2. Action CarrierIn the late fall of 1979, management officials of JohnMorrell and Company requested Lewis to provide serv-ice as an irregular-route carrier from Sioux Falls to sev-eral States, including Michigan, Indiana, and Ohio. Afterdiscussing the request with David Lewis and A. R.Schelske, president and comptroller respectively of Chip-pewa, Lewis decided to create a new company for thispurpose. Lewis prepared incorporation documents forAction (as he had for Chippewa). He created the nameAction Carrier, Inc., and on November 27, 1979, incor-porated the new Company under the laws of SouthDakota. Lewis provided the initial capital and owned allthe stock. On December 5, 1979, Lewis was electedchairman of the board and secretary; David Lewis waselected president; Allan Lewis, vice president; JohnFarrah, vice president-sales; and A. R. Schelske, trea-surer. Two years later, in 1981, David Lewis bought 600shares of stock, but Lewis, with 1,600 shares, was, andapparently remains, the chief executive officer. Lewisand David Lewis together established wage rates for theAction employees. Allan Lewis took no part in runningeither Chippewa or Action. Schelske performed the sameduties for both companies. John Farrah's title was thesame for both Companies but his duties were quite differ-ent. At Chippewa he supervised a staff of 30 salesmen lo-cated at its various terminals. At Action he is the entire456 CHIPPEWA MOTOR FREIGHTsales force, personally soliciting volume traffic through-out the United States.4On December 15, 1979, Action applied to ICC for,and on January 11, 1980, obtained, emergency temporaryauthority as an irregular-route carrier to haul meat andrelated products from the John Morrell and Company,Sioux Falls, South Dakota, meatpacking plant to destina-tions in 17 States. As an irregular-route carrier, Actionwas authorized to carry the commodities specified fromdesignated point to designated point over any highwaysit chose. Thereafter, Action received temporary authori-ty for this operation. Under the Motor Carrier Act of1980 deregulating the industry, Action subsequently re-ceived permanent authority to operate as an irregular-route carrier hauling a variety of products to and fromdestinations throughout the United States. Virtually allAction shipments consist of truckloads averaging inweight 35,000 pounds carried directly from consignor toconsignee by owner-operators, eliminating the use of car-rier terminals. The trailers are sealed by the consignorand unsealed by the consignee, and the carrier has no re-sponsibility for shortages or overages. The owner-opera-tors deal directly with Action headquarters in SiouxFalls.Action headquarters has been located from the begin-ning in the same building in Sioux Falls as Chippewaheadquarters occupied, eventually taking over the lease.Because Action requires less space, it has subleased partof the premises. It began using the same ChippewaWATS number in Sioux Falls because of the expense ofgetting a new number. Inasmuch as all Action businessand dispatching is done from this location, it subsequent-ly added three more WATS lines.The record shows that Action employed 21 office em-ployees between November 1979 and May 1981, al-though its total complement at any one time was 10 em-ployees. Of the 21, 9 had been employed by Chippewa,performing similar but different duties as follows:1. Marvin Stephenson, a Chippewa dispatcher, washired in mid-January 1980 by Action as a dispatcher withdifferent functions. Whereas Chippewa had one or moredispatchers at every terminal and a central dispatch de-partment at headquarters employing five people, Actionhas only a manager of the dispatch department plus onedispatcher and one assistant dispatcher, all of whomwork in Sioux Falls.2. Sharyl Wolf was in payroll or accounts receivableat Chippewa. After the shutdown she worked 60-90 dayscleaning up paperwork. She was then hired by Action asassistant dispatcher coordinating calls over the WATSlines.3. Kathy Page was an accounts receivable clerk forChippewa in the backroom of its headquarters. In mid-January 1980 she was hired by Action as a billing clerkand moved up front to an office next to that of Lewis.She is now doing settlements for the owner-operators.4. Jeannette Erikson, secretary of the corporation andpersonal secretary to Lewis at Chippewa, is Lewis' per-sonal secretary at Action.4Although Lewis and Farrah discussed hiring Bill Lode, Chippewa di-vision ale manager, a second salesman for Action, and Farrah hadbrausiness cards printed for Lode, Action never hired him.5. Jerry Lindeman was the assistant corporate secre-tary and the number-two accountant under ComptrollerSchleske at Chippewa. He was hired by Action as an ac-countant but left after 2-1/2 months because the job wasnot big enough for him.6. Henry Crotteau was office manager of Chippewa,whose expertise was in handling computer transmissionsof daily LTL traffic between terminals. As Action doesnot operate on a computer basis, it hired Crotteau to setup an accounts receivable system but, as it had no fur-ther use for his services, he left Action in June 1980.7. John Sweere was employed by Chippewa in the op-erations department and was in charge of simple dis-patch, and he assisted in organizing sales of equipmentafter the shutdown. He became operations manager forAction in June 1980 but was released in the spring of1981.8. Jane Gerry was in bills payable at Chippewa. AtAction she handles journal entries.9. John Neumann supervised tractor maintenancethroughout the Chippewa system. During the summer of1980 he was hired by Action to perform the actual me-chanical maintenance work on trailers.Action employs no personnel director, safety director,credit manager, or director of licensing and purchasing,and does not maintain a claims department, as Chippewadid, because no such functions are needed. Action em-ploys no rate clerks, as Chippewa did, because its appli-cable tarriff structure is so simple that Lewis himself per-forms the duty of tarriff agent.Action began its operations in mid-January 1980, haul-ing fresh meat from Morrell and Company in SouthDakota to Cincinnati and other destinations in refrigerat-ed trailers leased by Chippewa from Trailmobile LeasingCo., assuming the Chippewa leases and mounting decalswith its own logo over those of Chippewa on the trail-ers. In the beginning Action recruited owner-operators inthe Sioux Falls area. The contract arrangements for asleeper tractor with driver were the same as Chippewahad for its Morrell business except that Action originallypaid on a mileage basis, in late 1980 switching to a per-centage basis. The record appears to show that a total of3 owner-operators with 9 or 10 sleeper tractors workedfor both Chippewa and Action out of Sioux Falls. Noneof them still works for Action which now recruits itsowner-operators in Iowa.Action at first had ICC authority only to haul meatone way out of Sioux Falls. After delivering the meat di-rectly to its destination, therefore, in order to retrieve itsequipment Action followed the industry practice in suchcircumstances of trip leasing where possible; i.e., leasingits equipment to Chippewa or other carriers in the areaof destination with authority to carry loads in the reversedirection, placarding the equipment to identify the lesseecompany.Equipment which Action required from Chippewaafter it went out of business consisted of the following:Action assumed leases on a total of 38 refrigeratedtrailers which it still uses. It also assumed leases on twotractors which Lewis testified Action did not want butChippewa could find no one else to assume. Action also457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDacquired 60 van trailers but, as they did not have enoughcapacity for irregular-route hauls, in October 1980Action sold 25 of them and traded the other 35 forlarger capacity trailers.Action purchased 35 van trailers for a total price of$198,800 and traded them in December 1980 for 35larger capacity vans. Other miscellaneous items pur-chased for appraised value consisted of a damaged truckfor $2,500 used to clean snow off the yard, a pickuptruck for $3,500 and an automobile for $3,000 used bySioux Falls personnel, and office and salvage furnitureno one else would buy at the Chippewa auction sale for$9,500.Including equipment subsequently acquired from othersources, Action now possesses a total of 97 trailers, andoperates 60 tractors on a contract basis with owner-oper-ators.The record contains the following information regard-ing Action's financial condition:Action lost $270,000 during its first year of operation.It borrowed a total of $160,200 from Chippewa duringthe 6-month period March to September 1980, moneywhich Chippewa received from sales of assets. The loansare listed in Chippewa's bankruptcy application and willbe paid, with interest, upon demand by the referee.Lewis attributed Action losses to the difficulty of findingtrip leases with other carriers to get equipment back toSouth Dakota, and predicts financial improvement fromthe use of its broader authority from ICC to haul in bothdirections.The Chippewa business shown to be acquired byAction consists of the fresh meat hauls from SouthDakota to Cincinnati for John Morrell and Company. Inaddition, for many years Chippewa hauled beveragesfrom St. Paul, Minnesota, to Eau Claire, Wisconsin, forNational Distilleries; Action received one such haulmore than a year after Chippewa closed down.B. Conclusions1. Alter egoInitially it must be said that Action is not a disguisedcontinuance of Chippewa conceived or established forthe purpose of avoiding the Chippewa collective-bargain-ing agreements or to run away from the unions repre-senting its employees. Based on the facts set forth above,I find that Action was organized and established for eco-nomic reasons only and that Chippewa was closed foreconomic reasons unrelated to the Union.sIn such circumstances, the Board has generally foundalter ego status only where the two enterprises in ques-tion have substantially identical ownership, management,business purpose, operation, equipment, customers, andsupervision.sHere, it is clear that Chippewa and Action had sub-stantially identical ownership by the Lewis family, mem-bers of which exercised overall management of bothcompanies through identical offices, along with the same' See Tricor Producta Inc and/or C & J Pattern Ca, 239 NLRB 65, 68(1978). Cf. Parklane Hosiery Ca. Inc., et aL, 203 NLRB 597, 614 (1973).* Crawford Door Salks Company. Inc. and Cordes Door Company, Inc.,226 NLRB 1144 (1976).treasurer. Lower echelon management and supervision ofthe two Companies is dramatically different, however.Whereas Chippewa utilized a staff of headquarters direc-tors of various functions and 60 office employees, as wellas supervisory staffs employed at its 17 terminalsthroughout the Midwest, Action is managed and super-vised solely by its officers located at its headquarterswhere it employs only 10 clerical workers.Although in the broadest sense the business purpose ofthe Companies is the same-interstate hauling offreight-there is no similarity in the method of operation.Thus, Chippewa operated in only 8 midwestern Stateswhere it hauled primarily lighter-than-truckloads overdesignated routes from one to another of its 17 terminalswhere it employed 600 employees directly or indirectlyengaged in driving, loading, unloading, sorting, reload-ing, and delivering cargo. By contrast, Action operatesfrom a single location throughout the Country haulingprimarily sealed truckloads direct from consignor to con-signee over any route it chooses without the necessity ofterminals or performing any other functions en route.It appears that Action began its operations by takingover a minor segment of Chippewa's business, employingthree of the same owner-operators, and hauling freshmeat from Morrell and Company to destinations in Cin-cinnati, but that, with the exception of a single subse-quent job, none of the other thousands of customers ofChippewa became customers of Action.Except for the Morrell and Company-to-Cincinnatirun, Chippewa used no sleeper tractors of the kindwhich Action uses almost exclusively. Of 35 Chippewa's600 tractors and trailers, only its large refrigerated trail-ers are found among the approximately 157 tractors andtrailers operated by Action. Moreover, all the equipmentand all loans which Action obtained from Chippewawere secured at fair prices and interest rates.In these circumstances, I find that despite the fact thatAction has substantially identical ownership and overallmanagement and broad business purpose as Chippewa, itsmethod of operation, equipment, customers, and supervi-sion are so dissimilar that it is not the alter ego of Chip-pewa.2. Single employerThe test for single-employer status is comparable tothat for alter ego in that two legal entities comprise asingle employer where there is common ownership andfinancial control, common management, interrelation ofoperations, and centralized control of labor relations, andthere is an absence of an arms'-length relationship foundamong unintegrated companies.'The facts discussed above show that members of thesame family owned both these Companies, controlledtheir finances and overall labor relations, and performedtop-management functions. In my opinion, however, thefacts do not show an interrelation of operations charac-7 N.LR.B. v. Big Bear Supermarkets #3 and its alter ego RichardHolmes, 640 F.2d 924 (9th Cir. 1980); N.LR.B. v. Don Burgess Construc-tion Corporation. d/b/a Burges Construction, et aL, 596 F.2d 378 (9th Cir.1979); Sossamon Electric Company and Saoeo Building Systems Inc., 241NLRB 324, 327 (1979).458 CHIPPEWA MOTOR FREIGHTteristic of integrated companies. Thus, Action provides acountrywide long-haul, destination-to-destination, irregu-lar-route service not offered by Chippewa. Although Ac-tion's headquarters occupies a small portion of the samepremises formerly occupied by Chippewa and, foreconomy's sake, one of Action's four telephone numbersthere is the same as Chippewa's, Action's management,supervisory, office, and driver complement make up onlya fraction of Chippewa's, and the duties and responsibil-ities of most of them are different from the duties ofcomparable positions under Chippewa. The facilities andequipment operated by Action are only a fragment ofthose operated by Chippewa and different in significantrespects. All records and accounts are entirely separate,and all of Action's dealings with Chippewa were handledon the same basis as with other, unrelated companies, atarm's length, with fare prices and interest rates.I find therefore, that Chippewa and Action are twodifferent business organizations owned and managed bythe same family which are separately operated and en-gaged in activities which are substantially unrelated witheach other. Chippewa and Action therefore are not asingle employing enterprise and not a single employersII. ALLEGED UNFAIR LABOR PRACTICESA. The complaint alleges, and the answer denies, thatChippewa closed its Cincinnati terminal without givingprior notice to the Charging Party Union and affordingit an opportunity to bargain with respect to such con-duct, and the effects of such conduct on the terminal em-ployees, in violation of Section 8(aX5) of the Act.1. FactsIt is undisputed and I find that all city truckdriversand warehousemen employed at the Chippewa Cincin-nati terminal, excluding office clerical employees, profes-sional employees, guards, and supervisors as defined inthe Act constitute an appropriate unit; and that since onor about 1960 the Charging Party Union has been therecognized exclusive bargaining representative of the em-ployees in the appropriate units, who have been coveredby successive collective-bargaining agreements betweenChippewa and the Charging Party Union, the mostrecent of which was effective from April 1, 1979, untilMarch 31, 1982.The record shows that the decision to close ChippewaMotor Freight, Inc., including its Cincinnati terminal,was made by Chairman of the Board Lewis, but it doesnot show when he made it except that it was when inMarch he saw the continuing trend of monthly losses;and that it was on Wednesday, a couple of days beforethe closing date, that the Company gave notice, stoppedpickups, and began collecting and cataloging its assets. Inany event, first notice was given to the Cincinnati em-ployees and their bargaining representative, the ChargingParty Union, on the same day, March 26, 1980, that theterminal would be closed at the end of business on' See Western Union Corporation. et aL, 224 NLRB 274 (1976); FrankN. Smith Asociates, Inc and Keeak Construction Corporation, 194 NLRB212 (1971); Gerace Constrction Inc and Helger Construction Company,193 NLRB 645 (1971).Friday, March 28, 1980.9That same day, Odell Hinkle,secretary-treasurer of the Charging Party Union and ap-parently the agent assigned to represent Chippewa's Cin-cinnati employees, telephoned Labor Relations Supervi-sor Sweere and "asked him what was going on"; Sweerereplied that "they were closing all the terminals." Hinkleasked Sweere, "Is there anything we can talk about," orsomething to that effect, and told him, "We would haveliked to have prior notification ...that maybe therewas something that we could have worked out." Hinklecould not recall what else was said.Grievances were filed on behalf of the Cincinnati ter-minal employees covering the layoffs, complaining thatbrokers (owner-operators) of Action were "runningChippewa's rights" and asking to be paid for loading andunloading done by the brokers in Cincinnati, and askingChippewa "to pay health and welfare and pension for allweeks for which they received vacation pay;" that EauClaire drivers were performing Cincinnati employees'work and requesting that senior drivers on the Cincinnatiseniority list be paid for that work; and that Action wasusing nonunion personnel to perform work that was for-merly performed by Chippewa employees who are mem-bers of the Union. The grievances were discussed at ameeting in April at the union hall of the Motor CarrierLabor Advisory Council attended by the chairman of theCouncil, Sweere, Hinkle, and several of the former Cin-cinnati drivers. At that meeting there was a discussion ofthe sudden cessation of business "without notifying theemployees, or without due regard to the effect of theclosing," and questions were asked about the Company'sfuture and its intentions, to which Sweere gave answers,saying that Lewis owned both Chippewa and Action but"there was no connection" between the two Companies;and, with regard to the closing of Chippewa, "They hada decision to make and they made it." Hinkle askedSweere if there was anything the Local Union could doto postpone the closing and come up with a solution asto what the problems were and why they were closing,to which Sweere replied, "No, it is too late." The Unionalso suggested retaining the top seniority man to movesome of Chippewa's equipment, but that proposal was re-jected by Sweere. The Council deadlocked on the griev-ances and referred them to the next step, the MCLAC inColumbus. On April 14 Hinkle wired a demand thatSweere attend a meeting in Columbus that week, appar-ently on the grievances, "to discuss Chippewa's plans forgoing out of business and operations of Action Carriers[sic]." Sweere declined because the notice was too short.Hinkle testified that he met with Sweere "at least threetimes" and had "dozens" of telephone conversations withhim "about the Cincinnati situation." The Union madeseveral proposals relating to the drivers, including onethat Chippewa sign a special contract with the Uniongiving the drivers an opportunity to work for Action·The record shows that a telegram from Chippewa giving notice ofthe shutdown, addressed to Tamnters Local 100, attention Jack O'Ban-nion, a business agent, was delivered to the Union on March 26, 1980. Ifind that this constituted notice to the Union even though the telegramwas not brought to the attention of Odell Hinkle, apparently the businessagent assigned to represent Chippewa's Cincinnati employees.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand another that they be allowed to bid on the sevenUniroyal shuttle jobs in Eau Claire, Wisconsin. Sweererejected the former, and agreed to the latter if the Unioncould "work it out" with the Teamsters Local whichrepresented the Eau Claire drivers. Hinkle added that"[TJhere was [sic] a lot of things considered after March26th" in his discussions with Sweere. Each made sugges-tions but the Company never accepted any of theUnion's proposals and the discussions "just didn't workout."The grievances were taken up by the Motor CarrierLabor Advisory Council in Columbus on August 11,1980, where they were denied. Sometime after April 14,Chippewa filed a "Request for Change of Operations"with the Joint Union Management Committee in Chica-go, as required by the collective-bargaining agreement,concerning its cessation of business except for the EauClaire shuttle operation; the Committee approved thechange at a meeting in September.2. ConclusionsWhether the closing of the Cincinnati terminal be con-sidered a partial shutdown or complete shutdown (and inmy opinion the shutdown of all but a single intrastate op-eration in Eau Claire, Wisconsin, the Uniroyal shuttle,amounts to a substantially complete discontinuance ofChippewa), the law now appears to be settled that Re-spondent Chippewa had no duty to bargain about the de-cision to close. " I conclude, therefore, that this allega-tion of the complaint must be dismissed.It is equally settled that in either case, the RespondentChippewa owed a legal obligation to bargain with theCharging Party Union over the effects on the employeesof its decision to close the terminal. I The United StatedSupreme Court has described this obligation as follows: 2[t]he union must be given a significant opportunityto bargain about these matters of job security aspart of the "effects" bargaining mandated by Sec.8(a)(5). .... And, under Sec. 8(aX5), bargainingover the effects of a decision must be conducted ina meaningful manner and at a meaningful timeIn my opinion, the General Counsel did not prove thatRespondent Chippewa failed to fulfill this obligation.Thus, there is no evidence that Respondent Chippewarefused to meet with the Charging Party Union at rea-sonable times and confer in good faith concerning the ef-fects of the closing. Although Labor Relations Supervi-sor Sweere declined one summons to meet on the griev-ances, on the reasonable ground of inadequate notice, heattended the rescheduled meeting and all other meetingswith the Union to which he was invited, as far as therecord shows. Indeed, the record shows that Sweere metwith the Union "at least three times" and had "dozens"'o First National Maintenance Corp. v. N.LR.B., 452 U.S. 666 (1981);Whitesall Packing Company. Inc and W.P.C, Ltd, 257 NLRB 193 (1981);Merrweather Optical Company, 240 NLRB 1213 (1979)." First National Maintenance Corpt v. N.LR.B., supra at 681-682. Thisobligation is unaffected by the fact that Chippewa is in bankruptcy. Bur-gernneyer Bro, Inc., 254 NLRB 1027 (1981).of telephone conversations with its business agent, thatproposals were exchanged, and that "a lot of things[were] considered" by the parties. Good-faith bargainingrequires no more.In all the circumstances of this case I cannot agreewith the General Counsel that Respondent Chippewafailed to give the Union a significant opportunity to bar-gain to the extent that he implies that 2 days' notice inadvance of the actual shutdown was not "a meaningfultime." Surely, if Respondent Chippewa was not requiredto bargain about the decision to close, it was not re-quired to give notice before the decision was made, par-ticularly where, as here, the shutdown was not motivat-ed by antiunion considerations, there is no persuasiveevidence of an intent to deceive, and the record does notshow that the decision to close was made substantially inadvance of the notice. Thus, it was clear that the Com-pany was in trouble throughout 1979, so much so thatLewis solicited the influence of Teamsters officials in ob-taining reductions in his labor costs to improve his profitsituation. But when this effort failed, Lewis rejected theharsh advice "to get out of business" because he was"going to try every way I can to keep going." And hepersisted in this attempt throughout the months of Janu-ary and February 1980 despite his continuing losses.Lewis testified, and I have no reason not to believe him,that he "was still hoping" until the weekly figures fromMarch revealed more bad news, and then, he said, "Imade the decision that we couldn't go any further."When asked why the Company did not warn the em-ployees about the deteriorating situation in February buton the contrary encouraged them through PresidentDavid Lewis' March 7 letter, Lewis testified:If you don't hold out any hope at all, everythingjust goes to pot, it's just gone, the customers say isthe company going to make it and then the individ-ual who contacts the customer says, it doesn't looklike it to me or it doesn't look good, then the ship-per starts looking around for somebody else to ship,and then you really go down.It becomes a self-fulfilling prophecy.Therefore, as there is no union animus, or evidencethat the decision was made in advance of the date noticewas given and concealed from the Union, I cannot findthat the notice was not timely or that the opportunity tobargain over the effects was not adequate.Accordingly, I find that this allegation is not estab-lished by a preponderance of the evidence, and I con-clude that it should be dismissed. "B. The complaint alleges, and the answer denies, thatRespondent Action violated Section 8(aX5) by perform-ing the work of the Cincinnati terminal employees withemployees of Action and refusing to apply the terms of"s To the extent that Brockway Motor Trucks Division of Mack TruckInc, 251 NLRB 29 (1980), Universal Secruity Instruments Inc, 250 NLRB661 (1980), and ABC Trans-National Transport, Inc, 247 NLRB 240(1980), relied on by the eanernl Counsel. hal not been supersaeded by theSupreme Court's decision i First National Maintenance Corportion v.N.LR.B., supra, they deal with issues not present in this cue.460 CHIPPEWA MOTOR FREIGHTChippewa's collective-bargaining agreement with theCharging Party Union to the employees now performingthe work. This allegation is not sustained.(1) As I have found Action not to be an alter ego of ora single employer with Chippewa, they are separate em-ployers, neither owing any obligation to the employeesof the other.(2) Action employees are not performing work previ-ously performed by the Cincinnati terminal employees ofChippewa.(3) The Charging Party Union has never demandedthat Action recognize it or apply the terms of its collec-tive-bargaining agreement to Action's employees ofwhom the Charging Party Union is not, in any event, theexclusive bargaining representative in an appropriateunit.Accordingly, I recommend that this allegation be dis-missed.Upon the foregoing findings of fact, and conclusions oflaw and the entire record, I hereby issue the followingrecommended:ORDER 14The complaint is dismissed entirely." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.461